COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00080-CV


FRANK W. NEAL & ASSOCIATES                                         APPELLANT

                                           V.

LADYE ANN ROWE                                                      APPELLEE


                                       ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant's “Motion To Dismiss.”       It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                               PER CURIAM



PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: September 30, 2010




                                      2